Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00136-CV

                               Gerald HARRINGTON, M.D.,
                                        Appellant

                                             v.

   Sandra SCHROEDER and Duane J. Ramos, Individually and as All Heirs to the Estate of
                           Sylvia Ramos, Deceased,
                                   Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-06284
                      Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Gerald Harrington, M.D.

       SIGNED December 16, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice